UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1159


In Re:   RONALD ERIC MARSHALL,

                Petitioner.




     On Petition for Writ of Mandamus.       (1:04-cv-00465-BEL)


Submitted:   September 18, 2009             Decided:   October 22, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Eric Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Eric Marshall petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for reconsideration of a prior order denying relief on

his 28 U.S.C. § 2255 (2006) motion.        The record reveals that the

district   court   entered   an   order   on   March   6,    2009,    denying

Marshall’s motion.      In light of this action by the district

court we deny Marshall’s mandamus petition as moot.                  We grant

Marshall’s application for leave to proceed in forma pauperis,

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                    2